Citation Nr: 9924950	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-05 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back 
disability.

2.  Entitlement to an increased evaluation for left 
varicocelectomy, postoperative, with left orchialgia, rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to June 
1989.  By rating action dated in August 1993, the Department 
of Veterans Affairs (VA) Regional Office, St. Louis, 
Missouri, increased the evaluation for the veteran's 
genitourinary disability from no percent to 10 percent.  The 
veteran appealed from that decision.  In a January 1995 
rating action, service connection for a low back disability 
was denied.  The veteran submitted a notice of disagreement 
with that decision and was sent a statement of the case in 
July 1995; however, he did not submit a substantive appeal.  
In December 1996, he submitted additional information for the 
purpose of reopening his claim.  In a June 1997 rating 
action, it was held that the additional evidence was not new 
and material and was insufficient to reopen the claim.  In 
October 1997 and April 1998 rating actions, it was again held 
that new and material evidence had not been submitted to 
reopen the claim.  The veteran appealed from those decisions.

For reasons which will be set forth below, appellate 
consideration of the issue of entitlement to an increased 
rating for the veteran's genitourinary disability is being 
deferred pending further action by the regional office.


FINDINGS OF FACT

1.  By rating action dated in January 1995, the regional 
office denied entitlement to service connection for a low 
back disability.  The veteran submitted a notice of 
disagreement with the decision and was sent a statement of 
the case; however, he did not submit a substantive appeal.

2.  In December 1996 the veteran submitted additional 
information for the purpose of reopening his claim.  In a 
June 1997 rating action it was held that the additional 
evidence was not new and material and was insufficient to 
reopen the claim.  In rating actions in late 1997 and early 
1998 it was again held that new and material evidence had not 
been submitted that was sufficient to reopen the claim.  The 
veteran appealed from the foregoing decisions

3.  The evidence that has been received since the January 
1995 rating action is new and is material to the veteran's 
claim.  


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
entitlement to service connection for a low back disability 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. Part 4, §§ 3.104(a), 3.156(a), 20.302 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has maintained that service connection should be 
established for a low back disability since he was treated 
for his back and left flank while in the Army and has been 
treated for his back condition ever since his release from 
active service.  In a January 1995 rating action, service 
connection was denied for a low back disability.  The veteran 
disagreed with that decision and was sent a statement of the 
case; however, he did not submit a substantive appeal.  In 
December 1996 he submitted additional information for the 
purpose of reopening his claim and in a June 1997 rating 
action the regional office held that the additional evidence 
was not new and material and was insufficient to reopen the 
claim.  In subsequent rating actions dated later in 1997 and 
in early 1998 the regional office again held that the 
additional information was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
those decisions.

The evidence of record at the time of the January 1995 rating 
action included the veteran's service medical records which 
reflected that he was seen in May 1989 with complaints 
including discomfort involving the left upper back and 
scapula area.  

There were also VA outpatient treatment records reflecting 
that the veteran was seen in 1992 for complaints including 
low back pain and muscle spasm.  An August 1994 VA outpatient 
treatment record reflected assessments including L5 
radiculopathy.  

The evidence that has been added to the record since the 
January 1995 rating action includes an April 1995 MRI of the 
veteran's lumbar spine with an impression of degenerative 
changes involving the L4 - L5 disc.

December 1996 private medical records reflect that the 
veteran was seen at an emergency room in December 1989 with 
complaints of low back spasms.  He also reported low back 
pain and tenderness.  An X-ray study of the lumbar spine in 
December 1989 showed no evidence of a vertebral fracture or 
interspace narrowing.  

Additional VA medical records were received reflecting that 
the veteran was hospitalized in May 1995 for conditions 
including obstructive sleep apnea and lumbar radiculopathy.  
He was seen on an outpatient basis by the VA in 1997 and 1998 
for conditions including low back problems.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. Part 4, 
§§ 3.104(a), 20.302.  New and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself or in connection with other evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  A recent decision by the U.S. Court of Appeals 
for the Federal Circuit modified the standard for finding 
whether recently submitted evidence is new and material.  
Hodge v. West, 155 F.3d. 1356 (1998).  That case removed a 
standard which required that the new evidence raise a 
reasonable possibility that the new evidence would change the 
outcome of the matter.

In the Board's opinion, the additional evidence submitted 
since the January 1995 rating action bears directly on the 
question of entitlement to service connection for a low back 
disability and meets the current standard for reopening a 
claim set forth in Hodge.  The evidence is considered to be 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Accordingly, the Board 
concludes that the veteran has submitted new and material 
evidence sufficient to reopen his claim for service 
connection for a low back disability.  Once a claim is 
reopened, it must be determined whether the claim is well 
grounded.  Elkins.


ORDER

New and material evidence has been presented to warrant 
reopening of the claim for service connection for a low back 
disability.  To this extent, the appeal is granted.


REMAND

In view of the Board's decision holding that new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a low back disability, 
that issue must be reviewed by the regional office on a de 
novo basis, including a determination of whether the claim is 
well grounded.

With regard to the veteran's claim for an increased rating 
for his genitourinary disability, the Board notes that he has 
not been afforded a VA examination for the purpose of 
evaluating the degree of severity of that condition since 
August 1995.  The Board believes that an up-to-date 
examination would be desirable.  The Board notes further that 
the veteran's genitourinary disorder is rated under 
Diagnostic Code 7529-8730 and the denial has been predicated 
on a determination that a 10 percent evaluation is the 
maximum provided for paralysis of the ilio-inguinal nerve 
when the condition is severe to complete under Diagnostic 
Code 8730.  However, there has been no discussion of whether 
an increased rating is warranted under the provisions of 
Diagnostic Code 7529 based on voiding dysfunction.  In view 
of the foregoing matters, the case is REMANDED to the 
regional office for the following action:

1.  The RO should contact the veteran and 
advise him that any additional pertinent 
evidence may be submitted.

2.  The veteran should be afforded a 
special genitourinary examination in 
order to determine the current nature and 
extent of his service-connected 
genitourinary disorder.  All indicated 
special studies should be conducted and 
all findings reported in detail.  The 
claims file is to be made available to 
the examiner for review prior to 
conducting the examination.  The 
examination report should reflect that a 
review of the claims file was 
accomplished.

3.  The veteran's claims should then be 
reviewed by the regional office.  In 
particular, his claim for service 
connection for a low back disability 
should be considered on a de novo basis, 
including a determination of whether it 
is well grounded.  His claim for an 
increased rating for his genitourinary 
disorder should be considered under all 
applicable rating schedule provisions 
including Diagnostic Code 7529 pertaining 
to voiding dysfunction.  

4.  If any benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued to the veteran and 
his representative and they should be 
provided with the appropriate opportunity 
to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 


